Citation Nr: 0423982	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include as due to the veteran's service-
connected disabilities of the right lower extremity.

2.  Entitlement to service connection for a right foot 
disability, to include as due to the veteran's service-
connected disabilities of the right lower extremity.

3.  Entitlement to service connection for a dermatological 
disability of the hands and feet.

4.  Entitlement to an increased rating for service-connected 
post-operative arthrodesis of the right knee, currently rated 
as 30 percent disabling.

5.  Entitlement to an increased rating for service-connected 
right hip muscle strain with trochanteric bursitis, currently 
rated as 40 percent disabling.

6.  Entitlement to special monthly compensation based on the 
need for aid and attendance for the veteran's spouse from May 
14, 1998 to September [redacted], 2002.



REPRESENTATION

Appellant represented by:	Keith Miller, Attorney At Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1969 to January 
1972.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a September 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 1998, 
a statement of the case was issued in January 2002 and a 
substantive appeal was received in February 2002.

The Board notes that the veteran's spouse died in September 
2002.  Therefore, the Board believes the issue of entitlement 
to special monthly compensation based on the need for spousal 
aid and attendance is limited to the period from the date the 
veteran filed the claim, May 14, 1998 to the date of his 
spouse's death, September [redacted], 2002.

The Board also notes that by way of a rating decision dated 
February 2002, the veteran was denied entitlement to special 
monthly compensation based on the loss of use of his left 
leg.  By way of correspondence dated November 2002, the 
veteran again requested special monthly compensation for loss 
of use of his left leg.  It is not clear from the 
correspondence if the veteran is attempting to express 
disagreement with the RO's February 2002 rating decision on 
this issue.  Therefore, this issue is referred to the RO for 
clarification.

Finally, the Board notes that throughout the course of this 
appeal, the veteran's claims for service connection for 
disabilities of the left knee and the right ankle, depression 
and a gastric disability were granted.  In addition, the 
veteran's claim for entitlement to automobile or adaptive 
equipment was granted a well.  By way of correspondence 
received by the RO in November 2002, the veteran expressed 
his desire to withdraw his claims for a tempomandibular 
disability and tooth loss.  Therefore, these claims are no 
longer in appellate status.

The issues of entitlement to service connection for a right 
foot disability and entitlement to increased ratings for the 
service-connected right knee and right hip disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no competent medical evidence of a current left 
hip disability.

2.  A dermatological disability of the hands and feet was not 
manifested during the veteran's active duty service or for 
many years after separation from service, nor is a 
dermatological disability of the hands and feet otherwise 
related to such service.

3.  From May 14, 1998 to September [redacted], 2002, the veteran's 
spouse was not blind, or nearly blind, was not 
institutionalized in a nursing home on account of physical or 
mental incapacity, was not bedridden, and did not need the 
aid and assistance of another person to perform the routine 
activities of daily living.




CONCLUSIONS OF LAW

1.  A left hip disability was not incurred or aggravated 
during the veteran's active duty service, nor is a left hip 
disability proximately due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.310 (2003).

2.  A dermatological disability of the hands and feet was not 
incurred or aggravated during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).

3.  The requirements for special monthly compensation for the 
period of May 14, 1998 to September [redacted], 2002 based on the 
need for regular aid and attendance for the veteran's spouse 
have not been met. 38 U.S.C.A. §§ 1115, 5103, 5103A; 5107(b) 
(West 2002); 38 C.F.R. §§ 3.159, 3.351, 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)) 
(2003).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA service connection and special monthly compensation 
benefits.  The September 2001 and January 2004 RO letters 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised him of the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the law and regulation have been met.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial AOJ decision was made prior to 
November 9, 2000, the date the VCAA was enacted.  
Nevertheless, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error 
for the reasons specified below.

In the present case, in a rating decision dated in September 
1998 the issues on appeal were denied.  Only after that 
rating action was promulgated did the AOJ, in September 2001 
and January 2004, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his or her possession that pertains to the 
claims.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  In addition, the Board believes there is no basis 
for concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no adverse determination for the 
appellant to overcome.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in September 2001 
and January 2004 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his or her claim, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error to the claimant.

The Board also finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes service medical 
records, private medical records, social security records and 
VA medical records.  It appears that all available evidence 
pertinent to the appellant's claim has been associated with 
the claims file.  As the veteran has been afforded a VA 
examination in relation to his claim for entitlement to 
service connection for a left hip disability and as the 
record contains a completed aid and attendance questionnaire 
for the veteran's claim of entitlement to special monthly 
compensation based on the need for aid and attendance for his 
spouse, the Board finds that the record as it stands includes 
sufficient competent evidence to decide these claims and 
feels that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  The Board acknowledges that the veteran has not 
been examined in connection with his feet and hands claim.  
However, the record does include service medical records 
which show that no dermatological disorders of the feet and 
hands were noted by medical personnel during service.  
Further, the evidence of record does not show any diagnosis 
of a dermatological disability of the hands or the feet until 
1988, more than 15 years after discharge from service.  Under 
the circumstances, the Board finds that the record as it 
stands includes sufficient competent evidence to decide this 
claim.  See 38 C.F.R. § 3.159(c)(4).  Even assuming that he 
has a current feet and hands dermatological disability, with 
a complete lack of persuasive evidence of in-service symptoms 
and a lack of evidence of a continuity of symptoms for many 
years after service, any etiology opinions would be purely 
speculative.  The Board again emphasizes that no additional 
pertinent evidence has been identified by the veteran as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the veteran 
with the claim.

Analysis

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Additionally, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310.

Left Hip

Initially, the Board notes that the veteran's service medical 
records are devoid of reference to a left hip disability.  
The Board also notes that the veteran underwent a VA 
examination in February 1972 and there was no left hip 
disability found on examination.  In addition, a private 
disability evaluation report from October 1999 found no 
clinical evidence of hip arthropathy and noted that hip 
provocation was negative for arthritic changes and that the 
veteran had good range of motion in his hips.  Moreover, 
December 2002 x-ray reports from the VA medical center in 
Portland showed no fracture or dislocation of the left hip.  
Finally, the veteran underwent a VA medical examination in 
December 2002.  The examiner found no left hip disability.  
He noted that x-ray imaging showed a normal left hip joint 
with no evidence of arthritic change.

In sum, the medical evidence of record does not support the 
veteran's contention that he has a left hip disability.  
Service connection cannot be established without a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Thus, service connection for a left hip disability, 
to include as secondary to the veteran's service-connected 
disabilities of the right lower extremity, is not warranted.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Dermatological condition of the hands and feet

The veteran's service medical records are devoid of reference 
to any dermatological condition of the hands and feet.  The 
Board notes that a VA examination report from February 1972 
noted no dermatological disability of the veteran's hands and 
feet.  The Board acknowledges that the veteran's VA medical 
records show a dermatological condition of feet which has 
been diagnosed as tinea pedis.  However, the first medical 
evidence of tinea pedis isn't until 1988, more than 15 years 
after the veteran's discharge from service.  Moreover, there 
is no medical evidence of record to suggest a relationship 
between the any dermatological condition of the veteran's 
hands and feet and his active duty service.  Due to the 
complete lack of evidence of in-service symptomatology and 
post-service symtomatology for more than 15 years after 
discharge from active duty, the Board finds that service 
connection for a dermatological disability of the hands and 
feet is not warranted.  In making this determination, the 
Board has considered the provisions of 38 U.S.C.A. § 5107(b), 
but there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

Special Monthly Compensation

The veteran is asserting a claim for special monthly 
compensation benefits based on his spouse's need for regular 
aid and attendance of another person from May 14, 1998 to the 
time of her death in September 2002.  38 U.S.C.A. § 1115.  
Generally, aid and attendance means helplessness or being so 
nearly helpless as to require the regular aid and attendance 
of another person.  38 C.F.R. § 3.351(b).

A person is considered in need of regular aid and attendance 
if he/she: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or, (3) establishes a factual need 
for aid and attendance under the criteria set forth in § 
3.352(a). 38 C.F.R. § 3.351(c).  A person will also meet the 
criteria for aid and attendance if he is bedridden.  38 
C.F.R. § 3.352(a).

There is no competent medical evidence that the veteran's 
spouse's condition met the criteria for special monthly 
pension for blindness during the period in question.  The 
October 1998 aid and attendance examination report 
specifically noted that the veteran's spouse was not blind.  
In addition, there is no evidence of record to indicate that 
the veteran's spouse was bedridden during this time period.  
In fact, both the October 1998 aid and attendance 
questionnaire and the veteran's November 1998 statement show 
that the veteran's spouse was not bedridden.  The evidence of 
record also does not indicate that the veteran's spouse was a 
patient in a nursing home.  Therefore, the Board must 
consider whether the evidence of record establishes a factual 
need for aid and attendance.

The following criteria are accorded consideration in 
determining the factual need for regular aid and attendance: 
inability of person to dress or undress herself, or to keep 
herself ordinarily clean and presentable; frequent need of 
adjustment of any special prosthetic or orthopedic appliances 
which by reason of the particular disability cannot be done 
without aid (this will not include the adjustment of 
appliances which normal persons would be unable to adjust 
without aid, such as supports, belts, lacing at the back, 
etc.); inability of person to feed herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the person from 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

The evidence of record preponderates against a finding of a 
factual need for aid and attendance.  There is certainly no 
question that the veteran's spouse was impaired.  The October 
1998 aid and attendance examination report noted that the 
veteran's spouse was unable to walk unaided because of pain 
in her knees.  However, the questionnaire also noted that the 
veteran's spouse was not restricted in her ability to feed, 
bathe and dress herself and that she was not permanently 
bedridden.  It also noted that she was not blind, could leave 
home without attendance and did not require home nursing 
care.  The examiner noted that she was competent but that her 
disabilities limited her daily activities.

The veteran submitted a statement in November 1998 which 
stated that his wife was unable to get out of bed without the 
aid of another person and that there were times when she was 
unable to get dressed on her own.  He also seemed to indicate 
that at times she was unable to get to the restroom in a 
timely fashion.  He noted that she was sometimes able to 
drive a car, walked with a cane, and was able to go to the 
doctor by herself.  He stated that she was unable to go to 
the store by herself and required the aid of another person 
in most things.

The record does contain social security records pertinent to 
the veteran's spouse's disabilities, but these records are 
for the time period up until 1988 and are therefore not 
relevant to the time period for which the veteran is 
requesting special monthly compensation based on the need for 
aid and attendance for his spouse.

In sum, the medical evidence of record shows that veteran's 
wife was able to feed, bathe and dress herself and walk with 
a cane as well as leave the house unaided and drive a car in 
order to go to doctor's appointments.  In short, although the 
medical evidence clearly shows the veteran's wife was 
restricted in her daily activities because of her 
disabilities, it does not show that she was so nearly 
helpless as to require the regular aid and attendance of 
another person.

The preponderance of the evidence is against a finding that 
the criteria for special monthly compensation by reason of 
the need for aid and attendance of another person were met 
from May 14, 1998, to September [redacted], 2002.  It follows that 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise permit 
favorable action on the veteran's claim.  38 U.S.C.A. § 
5107(b).


ORDER

Service connection for a left hip disability, to include as 
due to the veteran's service-connected disabilities of the 
right lower extremity, is not warranted.  Service connection 
for a dermatological disability of the hands and feet is not 
warranted.  Special monthly compensation based on the need 
for aid and attendance for the veteran's spouse from May 14, 
1998, to September [redacted], 2002, is not warranted.  To this 
extent, the appeal is denied.


REMAND

With regard to the service connection for right foot 
disability issue, the Board believes that the December 2002 
VA examination report is unclear and inadequate to allow for 
informed resolution of the veteran's appeal..  The examiner 
alternatively refers to both the right and left foot and it 
is unclear which findings relate to the right foot.  In 
addition, the examiner was asked to provide an opinion 
regarding the relationship between the right foot disability 
and the veteran's other disabilities of the right lower 
extremities, and the examiner failed to do so.  Therefore, 
the Board believes another examination is necessary.  In view 
of the fact that a new examination might afford a more 
current picture of the severity of the service-connected 
right knee and right hip muscle strain, it would seem to be 
the best course of action to defer appellate consideration of 
these issues pending a VA examination. 

It is also not clear whether the appellant has been afforded 
clear notice of the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) with respect to his claims for 
entitlement to increased ratings for his service-connected 
right knee and right hip disabilities.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  Implementing regulations have also been 
implemented.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2003).  

The Court has made it clear that failure to adequately show 
compliance with VCAA notice requirements is remandable error.  
See Quartuccio v. Principi, 16 Vet.App. 183 (2002); Charles 
v. Principi, 16 Vet.App. 370 (2002); Huston v. Principi, 17 
Vet.App. 195, 202 (2003).  In the recent past, the Board had 
been attempting to remedy any VCAA notice deficiency by 
sending a VCAA letter to the appellant pursuant to 38 C.F.R. 
§ 19.9(a)(2)(ii).  However, this regulatory provision was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Therefore, 
while the Board regrets further delay, the case must be 
returned to the RO for VCAA notice compliance.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
appellant has been properly advised of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
(c) the information and evidence that the 
appellant is expected to provide, and (d) 
the need for the appellant to submit any 
and all evidence in his possession that 
he believes is relevant to his claim.  

2.  The RO should make arrangements for 
the veteran to be afforded an VA 
examination of his right hip, right knee 
and right foot disabilities.  The claims 
file should be made available to the 
examiner for review in connection with 
the examination.  Symptomatology 
attributable to the service-connected 
right hip muscle strain with trochanteric 
bursitis and the post-operative 
arthrodesis of the right knee should be 
clearly reported to allow for application 
of VA's rating criteria.  With regard to 
the right foot disability, after 
reviewing the record and examining the 
veteran, the examiner should respond to 
the following:  

a)  Describe the nature of the 
veteran's right foot 
disability.

b)  Is it at least as likely as 
not that the veteran's right 
foot disability is 
etiologically related to the 
veteran's other disabilities of 
the right lower extremity?

3.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record and determine if the 
benefits sought can be granted.  The 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



